NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01 December 2020 has been entered. Claims 1, 11, 17, 27, 28, and 31 have been amended. Claims 6-10, 14-16, and 18-20 have been cancelled. No claims have been added. Claims 1-5, 11-13, 17, and 21-31 are still pending in this application, with claims 1, 11, and 17 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Hoovler (Reg. No. 73,871) on 22 February 2021 (please see attached interview summary form PTO-413, paper mailing no. 20201207).

The application has been amended as follows: 
Regarding claim 1, the claim has been amended as follows: 
connected to a portion of a user and configured to detect a physical orientation of  the portion of a user; a plurality of lighting modules comprising a plurality of light sources configured to emit light, wherein the plurality of lighting modules comprises a first lighting assembly configured to emit a first emission from a first lighting module and a second lighting assembly configured to emit a second emission from a second lighting module, wherein a second origin of the second emission is separated spatially from a first origin of the first emission; at least one imager configured to capture image data; an adjustment assembly configured to adjust directions of the first emission and the second emission of the lighting modules; and a controller configured to: identify a gaze direction within an operating region in response to the physical orientation of the portion of the user in connection with the guidance system; identify a gaze position in the operating region based on the gaze direction; and control the adjustment assembly to direct the light from one or more of the lighting modules to the gaze position…--.

Regarding claim 11, the claim has been amended as follows:
--…11. A method for controlling a lighting assembly comprising: controlling a plurality of emission directions of a plurality of light emissions from a plurality of lighting modules, wherein each of the lighting assemblies comprises an adjustment assembly configured to control the emission directions; detecting an orientation of a portion of a user, wherein the orientation is detected by a guidance system in connection with the portion based on a physical orientation of the portion of the user; identifying a gaze direction of the user in response to the orientation indicating where the user is looking within an operating field; identifying a gaze position in the operating region based on the gaze direction; illuminating the gaze position in the operating region with the plurality of light emissions; and capturing image data in a field of view of at least one camera, the image data comprising reflected light from the plurality of emissions…--.

Regarding claim 17, the claim has been amended as follows:
--…17.  A system configured to illuminate an operating region comprising: a guidance system in connection with a user and configured to detect  a physical orientation of a portion of the user; a plurality of lighting assemblies comprising: a plurality of lighting modules comrpising a plurality of light sources, wherein the plurality of lighting assemblies comprises a first lighting assembly configured to emit a first emission from a first lighting module and a second lighting assembly configured to emit a second emission from a second lighting module, wherein a second origin of the second emission is separated spatially from a first origin of the first emission; and an adjustment assembly in connection with each of the lighting modules, the adjustment assemblies configured to adjust directions of the first emission and the second emission; at least one imager configured to capture image data comprising light reflected from the light sources in the operating region; and a controller configured to: detect a gaze direction , wherein the gaze direction is detected based on the physical orientation of the portion of the user to which the guidance system is connected; identify a region of  gaze direction; control the adjustment assembly to direct the light from one or more of the lighting modules to the region of interest; identify an illumination variation in the image data as an occluded region, wherein the occluded region comprises a location blocked from transmission by the first emission; and control the adjustment assembly to direct the second emission to illuminate the occluded region…--.

Regarding claim 27, the claim has been amended as follows:
--…27. The lighting assembly according to claim 1, wherein the guidance system comprises a gyroscope configured to identify the physical orientation of the portion of a user…--.

Allowable Subject Matter
Claims 1-5, 11-13, 17, and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a lighting assembly configured to selectively illuminate an operating region in a surgical suite, the assembly comprising: a guidance system configured to detect a gaze direction of a user, wherein the guidance system is connected to a portion of a user and configured to detect a physical orientation of the portion of a user; a plurality of lighting modules comprising a plurality of light sources configured to emit light, wherein the plurality of lighting modules comprises a first lighting assembly configured to emit a first emission from a first lighting module and a second lighting assembly configured to emit a second 
The closest prior art of record: Nieminen (US 2017/0296290 A1), Paulson (US 2017/0165027 A1), Munari (US 2017/0367785 A1) and DelSpina (US 2018/0111265 A1), teach or suggest various features of the claimed invention, but fail to teach, suggest, or disclose “…a guidance system configured to detect a gaze direction of a user, wherein the guidance system is connected to a portion of a user and configured to detect a physical orientation of the portion of a user…identify a gaze direction within an operating region in response to the physical orientation of the portion of the user in connection with the guidance system…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason aside from Applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record, in order to arrive at the claimed invention. 
Claims 2-5, 21-22, and 24-30 are allowed as they depend upon and further limit allowed claim 1.
Regarding claim 11, the prior art of record does not teach, or merely suggest, a method for controlling a lighting assembly comprising: controlling a plurality of emission directions of a plurality of light emissions from a plurality of lighting modules, wherein each of the lighting assemblies comprises an adjustment assembly configured to control the emission directions; detecting an orientation of a portion of a user, wherein the orientation is detected by a guidance system in connection with the portion based on a physical orientation of the portion of the user; identifying a gaze direction of the user in response to the orientation indicating where the user is looking within an operating field; identifying a gaze position in the operating region based on the gaze direction; illuminating the gaze position in the operating region with the plurality of light emissions; and capturing image data in a field of view of at least one camera, the image data comprising reflected light from the plurality of emissions.
The closest prior art of record: Nieminen (US 2017/0296290 A1), Paulson (US 2017/0165027 A1), Munari (US 2017/0367785 A1) and DelSpina (US 2018/0111265 A1), teach or suggest various features of the claimed invention, but fail to teach, suggest, or disclose: “…detecting an orientation of a portion of a user, wherein the orientation is detected by a guidance system in connection with the portion based on a physical orientation of the portion of the user…,” as recited in combination with all of the limitations of claim 11. Additionally, there does not appear to be any reason aside from Applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record, in order to arrive at the claimed invention. 
Claims 12-13 and 31 are allowed as they depend upon and further limit allowed claim 11.
Regarding claim 17, the prior art of record does not teach, or merely suggest, a system configured to illuminate an operating region comprising: a guidance system in connection with a user and configured to detect a physical orientation of a portion of the user; a plurality of lighting assemblies comprising: a plurality of lighting modules comrpising a plurality of light sources, wherein the plurality of lighting assemblies comprises a first lighting assembly configured to emit a first emission from a first lighting module and a second lighting assembly configured to emit a second emission from a second lighting module, wherein a second origin of the second emission is separated spatially from a first origin of the first emission; and an adjustment assembly in connection with each of the lighting modules, the adjustment assemblies configured to adjust directions of the first emission and the second emission; at least one imager configured to capture image data comprising light reflected from the light sources in the operating region; and a controller configured to: detect a gaze direction of the user, wherein the gaze direction is detected based on the physical orientation of the portion of the user to which the guidance system is connected; identify a region of interest in the operating region based on the gaze direction; control the adjustment assembly to direct the light from one or more of the lighting modules to the region of interest; identify an illumination variation in the image data as an occluded region, wherein the occluded region comprises a location blocked from transmission by the first emission; and control the adjustment assembly to direct the second emission to illuminate the occluded region.
The closest prior art of record: Nieminen (US 2017/0296290 A1), Paulson (US 2017/0165027 A1), Munari (US 2017/0367785 A1) and DelSpina (US 2018/0111265 A1), teach or suggest various features of the claimed invention, but fail to teach, suggest, …,” as recited in combination with all of the limitations of claim 17. Additionally, there does not appear to be any reason aside from Applicant’s own disclosure to modify the above-cited prior art devices with any additional cited prior art of record, in order to arrive at the claimed invention. 
Claim 23 is allowed as it depends upon and further limits allowed claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896